DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-21 and 23-32 are pending.
Claims 17-21 and 23-32 have been withdrawn.
Claims 1-5 and 7-16 are currently under examination.

Objections to Specification withdrawn 
The objections to the specification are withdrawn in view of Applicant’s amendments to the Specification.

35 USC § 101 rejections maintained 
The rejections of claims 1-5 and 7-16 as not being directed to patent eligible subject matter under 35 USC § 101 are maintained
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the natural phenomenon, the level of amyloid precursor protein (APP) specific CD8+ T cells and the likelihood of late onset Alzheimer’s disease. In addition, the claims include the abstract idea, “determining that the subject has an increased likelihood of LOAD if the level of the APP-specific CD8+ T cells are higher relative to the reference sample, or determining that the subject has a decreased likelihood of LOAD if the level of the APP-specific CD8+ T cells are same as or lower relative to the reference sample” which are not eligible for patent protection without significantly more recited in the claims.

 	Applicant argue that they are not claiming a natural phenomenon. Applicant argues that a scientist must physically obtain a sample from a subject that must then be scientifically assayed to determine the level of amyloid precursor protein specific CD8+T 
	Applicant’s arguments have been considered but are not persuasive. As discussed above, the claims are directed to judicial exceptions. The “judicial exceptions” include the natural phenomenon, the increase in the level of amyloid precursor protein (APP) specific CD8+ T cells and the likelihood of late onset Alzheimer’s disease. In addition, the claims include the abstract idea, “determining that the subject has an increased likelihood of LOAD if the level of the APP-specific CD8+ T cells are higher relative to the reference sample, or determining that the subject has a decreased likelihood of LOAD if the level of the APP-specific CD8+ T cells are same as or lower relative to the reference sample”. These limitations necessarily require a comparison between the CD8+ T cells of the subject and the CD8+ T cells from a normal control. Applicant appears to be arguing that because the claims also include active method steps like obtaining a sample from a subject. However, just because a claim includes active method steps does not mean that the claims are not directed to a judicial exception.  As discussed previously, once a claim has been found to be directed to a judicial exception, the claims are examined to determine whether the claims include additional elements that integrate the judicial exception into a practical application or 

In response to Applicant’s argument that Claim 1 is not attempting to claim raising or lower amyloid precursor protein-specific CD8+ T cells in a human body, which is the naturally occurring phenomenon referred to by Examiner, the natural phenomena is the level of amyloid precursor protein (APP) specific CD8+ T cells and the likelihood of late onset Alzheimer’s disease, not methods for raising or lower amyloid precursor protein-specific CD8+ T cells in a human body. Specific methods for raising or lower amyloid precursor protein-specific CD8+ T cells in a human body that reduce the likelihood of late onset Alzheimer’s disease would be a practical application for the natural phenomenon.

In response to Applicant’s argument that there is an inventive concept in assaying samples collected from subjects to determine based on comparison to a reference sample whether an increased level of amyloid precursor protein-specific CD8+ T cells indicated the subject likelihood of having or developing late onset Alzheimer's disease, it is noted that the inventive concept, the relationship between  increased level of amyloid precursor protein-specific CD8+ T cells and the subject’s likelihood of having or developing late onset Alzheimer's disease would be considered to be a natural phenomenon, which would not be eligible for patent protection without significantly more recited in the claims.

In addition, Applicant argues that significantly more has been claimed by Applicant in claim I because after obtaining and assaying samples obtained from a subject, there must be a determination as to whether amyloid precursor protein-specific CD8+ T cells are at a level that indicate the likelihood of late onset Alzheimer's disease 
comprises quantitating the number of APP-specific CD8+ T cells in the sample. Applicant argues that claim 3 further specifies that the APP-specific CD8+ T cells in the sample are quantitated using MHC multimers specific to peptides of APP. Claim 4 specifies that the APP peptide-specific MHC multimers are MHC dimers, MHC tetramers, MHC pentamers or MHC dextramers. 
In response, it appears as if Applicant is including the determination as to whether amyloid precursor protein-specific CD8+ T cells are at a level that indicate the likelihood of late onset Alzheimer's disease in a subject after comparing the amyloid precursor protein-specific CD8+ T cells with a reference sample to demonstrate that the claims add significantly more than the judicial exception. However, the determination as to whether amyloid precursor protein-specific CD8+ T cells are at a level that indicate the likelihood of late onset Alzheimer's disease in a subject after comparing the amyloid precursor protein-specific CD8+ T cells with a reference sample includes the judicial exception.  As discussed above, Applicant has not described any claim limitation that comprise additional elements that integrate the judicial exception into a practical application or adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field.

In response to Applicant’s argument that it is Applicant's method of obtaining and assaying samples of amyloid precursor protein-specific CD8+ T cells from a subject in order to determine the subjects amyloid precursor protein-specific CD8+ T cells level when compared to a refence sample that is the actual subject matter of Applicant's claimed invention, Applicant appears to be arguing the claims as a whole add a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. However, as discussed previously, the active method step of “assaying the sample to determine the level of amyloid precursor protein (APP)specific CD8+ T cells by quantitating the number of APP-specific CD8+ T cells in the sample sets forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied 


35 USC § 103(a) rejections maintained 
The rejection of claims 1, 2 and 8-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monsonegro et al (J Clin Invest, 112:415-422, 2003, IDS) in view of Speciale et al (Neurobio Aging, 28:1163-1169, 2007) are maintained.
	Monsonegro disclose that patients with Alzheimer’s disease had increased levels of T cells in peripheral blood that responded to the immunodominant epitope of the amyloid β protein (KLVFFAEDVGSNKGA) (page 417, 1st column to page 420 1st column; Figure 3). One of the APP epitopes listed in the claims, LMVGGVVIA (SEQ ID NO: 4), comprises the immunodominant epitope of the amyloid β protein (KLVFFAEDVGSNKGA. Monsonegro further disclose that there is an increased occurrence of T cells in the brains of patients with Alzheimer’s disease (page 415, 1st column).
Speciale disclose increased activation of CD8+ cells in the peripheral blood of patients with Alzheimer’s disease (page 1166; page 1167, 2nd column; Table 3).
One of ordinary skill in the art would have been motivated to apply Special’s disclosure that CD8+ cells were activated in patients with Alzheimer’s disease to Monsonegro disclose that patients with Alzheimer’s disease had increased levels of T cells that responded to the immunodominant epitope of the amyloid β protein because both Speciale and Monsonegro discloses activated T cells in patients with Alzheimer’s disease. It would have been obvious to determine the level of amyloid - specific CD8+ T cells in patients with Alzheimer’s disease because Speciale disclose increase activation of CD8+ cells in patients with Alzheimer’s disease while Monsonegro discloses activated T cells in patients to APP peptides. Furthermore, as stated in KSR International Co. v. Teleflex., 82 USPQ2d 1385 (US 2007)
 
"When a person of ordinary skill is faced with "a finite number of identified,
predictable solutions" to a problem and pursues "the known options within his or her technical grasp," the resulting discovery "is likely the product not of innovation but of ordinary skill and common sense." KSR, 127 S. Ct. at 1742. So too, "[glranting patent protection to advances that would occur in the ordinary course without real innovation retards progress." 

Given the disclosure that Speciale disclose increased activation of CD8+ cells in patients with Alzheimer’s disease while Monsonegro discloses activated T cells in patients with Alzheimer’s disease to APP peptides, it would have been obvious to assay the sample to determine the level of APP specific CD8+ T cells. 


 The rejections of claims 1-5 and 7-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monsonegro et al (J Clin Invest, 112:415-422, 2003, IDS) in view of Speciale et al (Neurobio Aging, 28:1163-1169, 2007) in further view of Pedersen (US 2018/0180601, filed 15 June 2015) and Hohsfield are maintained.
Neither Monsonegro nor Speciale disclose detecting APP-specific CD8+ T cells wherein the APP-specific CD8+ T cells are quantitated using MHC multimers specific to peptides of APP.
Pedersen discloses MHC tetramers complexed with a peptide to recognize specific T cell receptors (paragraphs 10-19, 359-367, 447, 664).
One of ordinary skill in the art would have been motivated to apply Pedersen’s MHC tetramers complexed with a peptide to Monsonegro and Speciale’s method for detecting APP specific CD8+ T cells because Pedersen discloses that MHC tetramers may be used to detect antigen-responsive T cells. It would have been prima facie obvious to combine Monsonegro and Speciale’s method for detecting APP specific CD8+ T cells with Pedersen’s MHC tetramers complexed with a peptide to have a method of detecting APP specific CD8+ T cells using MHC tetramers complexed with an APP peptide.

Applicant argues that the increased T cell reactivity to Ab documented in Monsenegro et al. did not distinguish Alzheimer's disease from normal aging patients, and thus had neither diagnostic nor therapeutic potential.

with subjects with non- Alzheimer's disease degenerative dementias and aged-matched controls (page 415, 1st column).  Furthermore, Claim 1 only requires that the subject has a decreased likelihood of LOAD if the level of the APP-specific CD8+ T cells are
same as or lower relative to the reference sample.  

In addition, Applicant argues that neither Monsenegro nor Speciale state that measuring T cell responses to APP might help determining the likelihood of late onset Alzheimer's disease. Applicant argues that T cell responses in Alzeimer's and especially those against Aβ, were and still are widely viewed as secondary to amyloid  deposition
(i.e., occurring after disease initiation).
	In response, the fact that T cells to Aβ were elevated relative to aged-matched controls would make it obvious to use T cells to Aβ as a diagnostic tool to diagnose Alzheimer's disease. The claims recite a method for determining the likelihood of late onset Alzheimer's disease (LOAD) in a subject. Detecting elevated levels of T cells to Aβ would lead one of ordinary skill in the art to measure elevated levels of T cells to Aβ to diagnose late onset Alzheimer's disease. Furthermore, detecting a level of T cells to Aβ in a subject that are the same or lower than the level of T cells to Aβ aged-matched controls would lead one of ordinary skill in the art to measure levels of T cells to Aβ to determine that a decreased level T cells to Aβ makes it unlikely that the subject has late onset Alzheimer's disease. It is noted that Monsenegro discloses that a recent study showed increased occurrence of T cells in the brains of patients with Alzheimer's disease as compared with subjects with non- Alzheimer's disease degenerative dementias.

Applicant further argues that the T cell responses the Applicant has characterized, unlike those in Monsenegro et al. and Speciale et al., were not directed to Aβ, but to an entirely separate region on the larger protein from which to Aβ is cleaved, APP. Applicant argues that this region is completely separate from to Aβ - 
In response, it is noted that one of the epitopes listed in the Claims, LMVGGVVIA (SEQ ID NO: 4), comprises the immunodominant epitope of the amyloid β protein (KLVFFAEDVGSNKGA) as disclosed by Monsenegro. Applicant must amend the Claims to recite an antibody that specifically binds to an epitope of APP and not a shared epitope between Aβ and APP. Furthermore, the Specification must support an agent that specifically binds to the epitope of APP and not a shared epitope between Aβ and APP.

In response to Applicant's argument that the Specification documents causal, not
secondary T cell responses to specific non- AB antigens as targets for diagnosis and treatment of sporadic Alzheimer's, which otherwise has no established cause, the Claims are drawn to a method for determining the likelihood of late onset Alzheimer's disease (LOAD) in a subject. As discussed above, detecting elevated levels of CD8+ T cells to Aβ would lead one of ordinary skill in the art to measure elevated levels of CD8+ T cells to Aβ to diagnose late onset Alzheimer's disease. Furthermore, detecting a level of CD8+ T cells to Aβ in a subject that are the same or lower than the level of T cells to Aβ aged-matched controls would lead one of ordinary skill in the art to measure levels of CD8+ T cells to Aβ to determine that a decreased level CD8+ T cells to Aβ makes it unlikely that the subject has late onset Alzheimer's disease.

In response to Applicant’s argument that Pedersen is directed to labeling peptide-MHC multimers with bar-coded oligonucleotide tags, not with using fluorescently-labeled peptide-MHC multimers in quantifying and targeting a defined T cell population for diagnosis and treatment, respectively, of Alzheimer's disease, the claims recite “wherein the APP-specific CD8+ T cells in the sample are quantitated using MHC multimers specific to peptides of APP”. Thus, the claims do not recite fluorescently-labeled peptide-MHC multimers. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Summary
Claims 1-5 and 7-16 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MARK HALVORSON/Primary Examiner, Art Unit 1642